Citation Nr: 1022094	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dental trauma.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma.

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1993 to 
March 1994, and from April 1994 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.  In her 
substantive appeal, the Veteran requested a Board hearing.  A 
hearing was scheduled for March 2009, but prior to that time 
the Veteran notified the Board in writing that she would not 
be able to attend and did not wish to reschedule.  Thus, her 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).

The issue of entitlement to service connection for glaucoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 RO rating decision denied service connection 
for right knee disability; the Veteran did not file a timely 
notice of disagreement.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for right knee disability has not been received since the 
March 2003 rating decision.

3.  A January 2002 RO rating decision denied service 
connection for dental trauma; the Veteran did not file a 
timely notice of disagreement.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for dental trauma has not been received since the January 
2002 rating decision.

5.  A March 2001 RO rating decision denied service connection 
for glaucoma; the Veteran did not file a timely notice of 
disagreement.

6.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for glaucoma has been received since the March 2001 rating 
decision.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection 
for right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since the 
March 2003 denial of service connection for right knee 
disability; thus the claim of service connection for a right 
knee disability is not reopened.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2009).

3.  The January 2002 rating decision denying service 
connection for dental trauma is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has not been received since the 
January 2002 denial of service connection for dental trauma; 
thus the claim of service connection for dental trauma is not 
reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2009).

5.  The March 2001 rating decision denying service connection 
for glaucoma is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

6.  New and material evidence has been received since the 
March 2001 denial of service connection for glaucoma; thus 
the claim of service connection for glaucoma is reopened.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated July 2004 
and November 2004 the Veteran was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The Veteran was also advised of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the Veteran were 
provided in July 2004 and November 2004 prior to the initial 
unfavorable decision in January 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
Veteran was provided with notice of what type of information 
and evidence was needed to substantiate the claim.  While she 
was not advised of the criteria for rating a right knee 
disability, dental trauma, or glaucoma, or those governing 
effective dates of awards, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not reopen the claim of entitlement to 
service connection for right knee disability or dental 
trauma.  The RO is instructed to provide the Veteran with 
proper VCAA notice regarding the issue of entitlement to 
service connection for glaucoma in the remand section below.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The 
Board notes that the November 2004 correspondence is in 
compliance with the requirements set forth in Kent.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The Veteran's claim to reopen her prior claims involves 
underlying claims of service connection for glaucoma, a right 
knee disability, and dental trauma.  Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service 
connection for a right knee disability was previously denied 
by the RO in March 2003.  The Veteran was informed of the 
decision in a March 2003 notification letter.  The Veteran 
did not file a notice of disagreement within one year from 
the date of the notification of the rating decision to appeal 
the denial of the claim.  The record also shows that a claim 
for service connection for dental trauma was last denied by 
the RO in January 2002.  The Veteran was informed of the 
decision in a February 2002 notification letter.  The Veteran 
did not file a notice of disagreement within one year from 
the date of the notification of that rating decision to 
appeal the denial of the claim.  Finally, a review of the 
record shows that a claim for service connection for glaucoma 
was last denied by the RO in March 2001.  The Veteran was 
informed of the decision in a March 2001 notification letter.  
The Veteran did not file a notice of disagreement within one 
year from the date of the notification of the rating decision 
to appeal the denial of the claim.  Those decisions are now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

A request to reopen the Veteran's claims was received in June 
2004.  The RO denied the Veteran's request to reopen, noting 
that the evidence was not new and material.  The present 
appeal ensued.  

Right Knee Disability

The RO denied the Veteran's claim for service connection for 
a right knee disability in the March 2003 decision because 
the record failed to show that the Veteran had a chronic 
right knee disability causally or etiologically related to 
her active service.  Since the March 2003 rating decision, 
the Veteran has submitted additional VA treatment records and 
lay statements.  The VA records show complaints of knee pain.  
As these records were not previously considered, they do 
constitute new evidence.  The records however fail to show 
any currently diagnosed disability.  The Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Additionally, the record fails to relate any knee disability 
with the Veteran's active service.  The evidence fails to 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  

As for the lay statements, they are cumulative of those 
previously considered, and therefore are not new.

Therefore, the Board finds that new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for a right knee disability. 

Dental Trauma

The Board first acknowledges that the U.S. Court of Appeals 
for Veterans Claims has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).  However, the Veteran in this case has 
already established eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 under Class IV 
for Veterans whose service-connected disabilities are 
evaluated as 100 percent, or who receive a total rating for 
individual unemployability.  The records show that the 
Veteran has been receiving outpatient dental treatment at the 
VA.  As such, the Board limits the issue in this case to 
whether new and material evidence has been submitted for 
entitlement to service connection for dental trauma for 
compensation purposes only.  

The RO denied the Veteran's claim for service connection for 
dental trauma in the January 2002 decision because the record 
failed to show a diagnosis of dental trauma related to 
service.  The evidence submitted since the prior January 2002 
rating decision includes dental outpatient treatment records.  
These records contain no evidence of any dental trauma, 
specifically no dental trauma incurred during service.  The 
records fail to discuss any residuals of trauma and do not 
relate the Veteran's current treatment to her service.  

The Board acknowledges that the evidence is new, as it was 
not previously submitted to decisionmakers; however, the 
evidence is not considered material.  It fails to relate to 
an unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran sustained dental trauma.  It 
also does not raise a reasonable possibility of 
substantiating the claim as the records do not show dental 
trauma or any dental disability that was incurred in, 
aggravated by, or causally and etiologically related to the 
Veteran's active service.  As such, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for dental trauma.

Glaucoma

The RO denied the Veteran's claim for service connection for 
glaucoma in the March 2001 decision in part because the 
record failed to show that the Veteran had a diagnosis of 
glaucoma.  The RO reopened the Veteran's claim of entitlement 
to service connection for glaucoma based on new and material 
evidence in an April 2006 statement of the case.  The RO then 
denied the claim on the merits.  The Board notes at this 
point that although the RO may have determined that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the March 2001 rating decision, the Board has received 
evidence that shows a current diagnosis of glaucoma.  As this 
evidence is neither cumulative nor redundant of the evidence 
previously submitted and relates to an unestablished fact 
necessary to substantiate the claim, the Board finds that 
entitlement to service connection for glaucoma is reopened 
based on new and material evidence.  The issue of entitlement 
to service connection for glaucoma is addressed in the remand 
portion below.    






	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for right knee 
disability.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for dental trauma.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for glaucoma.


REMAND

The Board finds that further development is necessary before 
a decision on the merits may be made regarding the claim of 
entitlement to service connection for glaucoma.  The Veteran 
had a diagnosis of glaucoma suspect while in service.  The 
Veteran has a current diagnosis of glaucoma.  Although the RO 
provided the Veteran with a VA eye examination in April 2006, 
the examiner only stated that the Veteran's blurry vision was 
due to a separate eye disability and not to glaucoma.  The 
examiner failed to address whether the Veteran's current 
diagnosis of glaucoma was incurred during service or is 
etiologically related to her diagnosis of glaucoma suspect 
while in service.  The Board notes that the Veteran may be 
rated for glaucoma under Diagnostic Codes 6012 and 6013 
without a showing of decreased visual acuity if the Veteran 
requires continuous medication.  38 C.F.R. § 4.79, Diagnostic 
Codes 6012, 6013.  As such, the Board finds a VA examination 
to be appropriate to determine whether the Veteran's current 
diagnosis of glaucoma is related to service and whether the 
Veteran requires continuous medication for her glaucoma.  

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters do not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should 
also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for glaucoma.  This 
letter should advise the Veteran of the 
evidence necessary to substantiate her 
claim, as well as what evidence she is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of her current diagnosis of 
glaucoma.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  All current eye 
disabilities should be clearly reported.  

As to any current diagnosis of glaucoma, 
the examiner should clearly offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability was 
incurred in or is causally or 
etiologically related to the Veteran's 
service, specifically to her diagnosis of 
glaucoma suspect during service.  The 
examiner should clearly state the effect 
of glaucoma on the Veteran's visual acuity 
and note whether the Veteran's glaucoma 
requires continuous medication.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  The RO should then review the expanded 
record under a merits analysis and 
determine if service connection may be 
granted.  If not, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


